Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informality:  
	The claim does not end with a period (see MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period.”)  Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 14 recite a method of organizing human activity because the claim recites a method that receives a request for a trip, determines a route for the trip, and transmits the route to the requester.  This is a method of managing relationships or interactions between people, including following rules or instructions (route).  The mere nominal recitation of a processor and a communication device does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, determining, and transmitting in a computer environment.  The claimed processor and communication device are recited at a high level of generality and are merely invoked as tools to perform the claimed method steps of receiving, determining, and transmitting.  Simply implementing the abstract idea on a generic computer is not a 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, determining, and transmitting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-12 and 15-20 are directed to substantially the same abstract idea as claims 1 and 14 and are rejected for substantially the same reasons.  Claims 2-6 further narrow the abstract idea of claim 1 by e.g., further defining how the route is determined, i.e., by identifying a waypoint/tagged location (e.g., point of interest, passenger pickup) in the route.  Claim 7 further narrows the abstract idea of claim 1 by e.g., further defining that the received request includes traveling under specified weather conditions and receiving weather forecast information.  Claims 8-10 further narrow the abstract idea of claim 1 by e.g., further defining that the route determination step includes determining a sequence of waypoints and an estimated trip duration, adding waypoints, and removing waypoints.  Claims 11 and 12 further narrow the abstract idea of claim 1 by e.g., further defining that the communication is wireless and the received request includes preferences of the passenger.  Claim 15 further narrows the abstract idea of claim 14 by e.g., further defining that the starting location and the ending location are the same location.  Claims 16-20 further narrow the abstract idea of claim 14 by e.g., further defining that the received request includes a starting and/or ending time for the trip, a tour, a song or video to be used during the trip, and a waypoint.
	Claim 13 recite a method of organizing human activity because the claim recites a method that receives a request for a trip and transmits a route of the trip to the requester.  This is a method of managing interactions between people.  The mere nominal recitation of a processor and a communication device does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving and transmitting in a computer environment.  The claimed processor and communication device are recited at a high level of generality and are merely invoked as tools to perform the claimed method steps of receiving and transmitting.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving and transmitting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenby (U.S. Patent Application Publication No. 2018/0038706).
	Regarding Claim 1, Ellenby discloses an apparatus for supporting travel through a transportation network, comprising: a communication device (see [0044] “the system generates a revised route from origin to desired destination;” [0074] “The computer 700 may also include communication device(s) 712 through which the computer communicates with other devices over a communication medium such as a computer network. Communication media typically transmit computer program instructions, data structures, program modules or other data over a wired or wireless substance by propagating a modulated data signal such as a carrier wave or other transport mechanism over the substance”);
	a processor in connection with the communication device and configured to perform a method comprising (see [0071] “Any of the methods disclosed herein can be implemented using computer readable code, stored on memory of the computer 700 and executed by a processor of the computer”):
	receiving, via the communication device, a request for a trip through the transportation network using a vehicle, wherein the request includes criteria for the trip and a goal for the trip, the criteria identifying a target duration of the trip, a starting location of the trip, and an ending location of the trip (see [0005] “a method for generating a travel route includes: receiving a travel routing request, wherein the request comprises a specification of a destination and an arrive by time or maximum travel duration;” [0014] “the travel routing request further comprises a specification of the starting location”), and
	the goal is other than reaching the ending location from the starting location using a shortest time or a shortest distance (see [0039] “Modes: Fastest, Cheapest, Tourist, Exercise, Leisure, Safety and avoidance, Scenic or Photographic, Quiet (off the beaten path and no main roads), Non-Crowded or Crowded, Errands, Needs & Daily Routine, Bike Friendly, New and Non-Repeat Journey;” [0053] “FIG. 6 is a plan/map view 600 of the above example of a multiple transit type route with "Tourist Mode" selected …”);
	determining, based on the request, a route for the trip between the starting location and the ending location (see [0004] “Using user preferences and pre-set thresholds related to specific types of points of interest or geolocated object a route from a start location to a desired destination is created to achieve a desired arrival time while optionally including various proposed combinations of additional stops and/or a transit types”)
	having a predicted duration no greater than the target duration (see [0045] “If one or more of the combined transit times are less than the maximum allowable transit time then the flowchart branches to step 212. In step 212 the system displays the route options via those POIs whose combined transit times are less than the maximum allowable transit time to the user.”  The “one or more of the combined transit times” teach the claimed “predicted duration” and “maximum allowable transit time,” respectively.),
	the route including a waypoint between the starting location and the ending location determined based on the goal of the trip (see [0003] “Given system knowledge of a user of the systems preferences and pre-set thresholds related to specific types of points of interest or geolocated objects, a route from a user of the systems current location to arrive at a desired destination at a desired time may be modified to include various combinations of additional stops and/or a transit types”); and
	transmitting the route, via the communication device, to a source of the request for traveling the route (see [0046] “the system displays the route options via those POIs whose combined transit times are less than the maximum allowable transit time to the user;” displaying the route to a user discloses transmitting the route to the source of the request).
	Regarding Claim 4, Ellenby discloses wherein the waypoint is a first waypoint of a plurality of waypoints within a geographical area that share a common characteristic, and the goal includes the common characteristic (see [0052] “A traveler is staying at a hotel in the SOMA district of San Francisco … They have tickets to take the ferry from Pier 33 to the tour on Alcatraz Island … the user selects tourist mode and the system recalculates a route that will allow them to experience some of San Francisco's best tourist spots and still allow them to arrive on time;” the tourist spots share the common characteristic of being in San Francisco; the goal of reaching Pier 33 includes the common characteristic of being in San Francisco).
	Regarding Claim 5, Ellenby discloses wherein the common characteristic comprises a tagged location (see [0052] “A traveler is staying at a hotel in the SOMA district of San Francisco … They have tickets to take the ferry from Pier 33 to the tour on Alcatraz Island … the user selects tourist mode and the system recalculates a route that will allow them to experience some of San Francisco's best tourist spots and still allow them to arrive on time;” San Francisco is a location that is identified as an area in tourist mode (tagged), see [0051]-[0053]).
	Regarding Claim 8, Ellenby discloses wherein determining the route for the trip comprises: determining a first sequential plurality of waypoints between the starting location and the ending location corresponding to a first estimated duration for the trip, the first estimated duration comprising an expected time to travel between the starting location and a first of the waypoints, between adjacent waypoints, and between a final waypoint and the ending location, and an expected stopping interval at respective ones of the waypoints (see [0053] and FIG. 6, showing sequence of waypoints between user’s starting location (hotel) and ending location (pier 33), which corresponds to estimated trip duration of 2 hours and 15 minutes (including expected stopping intervals at the waypoints)).
	Regarding Claim 10, Ellenby discloses wherein determining the route for the trip comprises: upon a condition that the first estimated duration is less than the target duration by at least a defined amount, determining a second sequential plurality of waypoints between the starting location and the ending location corresponding to a second estimated duration for the trip, wherein at least one of: the second sequential plurality of waypoints includes more waypoints than the first sequential plurality of waypoints, or the second sequential plurality of waypoints includes different waypoints than the first sequential plurality of waypoints (see [0052] “Realizing they have far more time than that to get to their destination the user selects tourist mode and the system recalculates a route that will allow them to experience some of San Francisco's best tourist spots and still allow them to arrive on time”).
	Regarding Claim 11, Ellenby discloses wherein the communication device comprises a wireless transceiver receiving the request from a passenger for the trip (see [0074] “The computer 700 may also include communication device(s) 712 through which the computer communicates with other devices over a communication medium such as a computer network. Communication media typically transmit computer program instructions, data structures, program modules or other data over a wired or wireless substance by propagating a modulated data signal such as a carrier wave or other transport mechanism over the substance”).
	wherein the criteria for the trip comprises stored preferences associated with the passenger (see [0009] “the saved user profile specifies a set of one or more transit type preferences, and wherein the route is determined based on the set of one or more transit type preferences”).
	Regarding Claim 12, Ellenby discloses wherein the stored preferences comprise at least one of a type of vehicle preferred by the passenger, interests of the passenger, hobbies of the passenger, or a driving style of the passenger (see [0046] “a user profile that indicates POI type preference”).
	Regarding Claim 13, Ellenby discloses an apparatus for supporting travel through a transportation network, comprising: a communication device (see [0044] “the system generates a revised route from origin to desired destination,” [0074] “The computer 700 may also include communication device(s) 712 through which the computer communicates with other devices over a communication medium such as a computer network. Communication media typically transmit computer program instructions, data structures, program modules or other data over a wired or wireless substance by propagating a modulated data signal such as a carrier wave or other transport mechanism over the substance”); and 
	a processor in connection with the communication device and configured to perform a method comprising (see [0071] “Any of the methods disclosed herein can be implemented using computer readable code, stored on memory of the computer 700 and executed by a processor of the computer”): 
	transmitting, via the communication device, a request for a trip through the transportation network using a vehicle, wherein the request includes criteria for the trip and a goal for the trip, the criteria identifying a target duration of the trip, a starting location of the trip, and an ending location of the trip (see [0005] “a method for generating a travel route includes: receiving a travel routing request, wherein the request comprises a specification of a destination and an arrive by time or maximum travel duration,” [0014] “the travel routing request further comprises a specification of the starting location”), and 
	the goal is other than reaching the ending location from the starting location using a shortest time or a shortest distance (see [0039] “Modes: Fastest, Cheapest, Tourist, Exercise, Leisure, Safety and avoidance, Scenic or Photographic, Quiet (off the beaten path and no main roads), Non-Crowded or Crowded, Errands, Needs & Daily Routine, Bike Friendly, New and Non-Repeat Journey;” [0053] “FIG. 6 is a plan/map view 600 of the above example of a multiple transit type route with "Tourist Mode" selected …”); and 
	receiving, via the communication device, a route for the trip between the starting location and the ending location, the route determined based on the request (see [0004] “Using user preferences and pre-set thresholds related to specific types of points of interest or geolocated object a route from a start location to a desired destination is created to achieve a desired arrival time while optionally including various proposed combinations of additional stops and/or a transit types,” [0046] “the system displays the route options via those POIs whose combined transit times are less than the maximum allowable transit time to the user”)
	having a predicted duration no greater than the target duration (see [0045] “If one or more of the combined transit times are less than the maximum allowable transit time then the flowchart branches to step 212. In step 212 the system displays the route options via those POIs whose combined transit times are less than the maximum allowable transit time to the user,” the “one or more of the combined transit times” teach the claimed “predicted duration” and “maximum allowable transit time,” respectively), and 
	the route including a waypoint between the starting location and the ending location determined based on the goal of the trip (see [0003] “Given system knowledge of a user of the systems preferences and pre-set thresholds related to specific types of points of interest or geolocated objects, a route from a user of the systems current location to arrive at a desired destination at a desired time may be modified to include various combinations of additional stops and/or a transit types”).
	Regarding Claim 14, Ellenby discloses a method for supporting travel through a transportation network, comprising: receiving, via a communication device, a request for a trip through the transportation network using a vehicle, wherein the request includes criteria for the trip and a goal for the trip, the criteria identifying a target duration of the trip, a starting location of the trip, and an ending location of the trip (see [0005] “a method for generating a travel route includes: receiving a travel routing request, wherein the request comprises a specification of a destination and an arrive by time or maximum travel duration,” [0014] “the travel routing request further comprises a specification of the starting location”), and 
	the goal is other than reaching the ending location from the starting location using a shortest time or a shortest distance (see [0039] “Modes: Fastest, Cheapest, Tourist, Exercise, Leisure, Safety and avoidance, Scenic or Photographic, Quiet (off the beaten path and no main roads), Non-Crowded or Crowded, Errands, Needs & Daily Routine, Bike Friendly, New and Non-Repeat Journey;” [0053] “FIG. 6 is a plan/map view 600 of the above example of a multiple transit type route with "Tourist Mode" selected …”); 
	determining, based on the request, a route for the trip between the starting location and the ending location (see [0004] “Using user preferences and pre-set thresholds related to specific types of points of interest or geolocated object a route from a start location to a desired destination is created to achieve a desired arrival time while optionally including various proposed combinations of additional stops and/or a transit types”)
	having a predicted duration no greater than the target duration (see [0045] “If one or more of the combined transit times are less than the maximum allowable transit time then the flowchart branches to step 212. In step 212 the system displays the route options via those POIs whose combined transit times are less than the maximum allowable transit time to the user,” the “one or more of the combined transit times” teach the claimed “predicted duration” and “maximum allowable transit time,” respectively),
	the route including a waypoint between the starting location and the ending location determined based on the goal of the trip (see [0003] “Given system knowledge of a user of the systems preferences and pre-set thresholds related to specific types of points of interest or geolocated objects, a route from a user of the systems current location to arrive at a desired destination at a desired time may be modified to include various combinations of additional stops and/or a transit types”); and 
	transmitting the route, via the communication device, to a source of the request for traveling the route (see [0046] “the system displays the route options via those POIs whose combined transit times are less than the maximum allowable transit time to the user;” displaying the route to a user discloses transmitting the route to the source of the request).
	Regarding Claim 15, Ellenby discloses wherein the starting location and the ending location are the same location within a geographical area traversed by the transportation network (see [0051] “the same start and end points for the journey”).
	Regarding Claim 16, Ellenby discloses wherein the criteria includes at least one of a starting time for the trip or an ending time for the trip (see [0005] “the request comprises a specification of a destination and an arrive by time”).
	Regarding Claim 17, Ellenby discloses wherein the goal comprises a tour of a portion of a geographical area (see [0052] “the user selects tourist mode and the system recalculates a route that will allow them to experience some of San Francisco's best tourist spots,” [0053] “FIG. 6 is a plan/map view 600 of the above example of a multiple transit type route with "Tourist Mode" selected illustrating a user in San Francisco”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of Upparapalli (U.S. Patent Application Publication No. 2002/0177948). 
	Regarding Claim 2, Ellenby teaches the limitations of claim 1 as discussed above.  Ellenby does not explicitly teach, however Upparapalli teaches wherein: the goal for the trip is one of a plurality of predetermined goals, each of the plurality of predetermined goals associated with at least one respective tagged location within a geographical area including the transportation network (see [0033] “a user requests a route including transportation routes via desired cities or POIs,” [0043] “the filtered map area 223' (FIG. 3B) is defined in relation to a plurality of nodes N along the recommended route R. A perimeter P is defined around each node N along the recommended route R. Additionally, a perimeter P may also be defined around each POI”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of a plurality of predetermined points of interest that are associated with tagged locations as taught in Upparapalli with the transportation system of Ellenby with the motivation to enable a user to travel to points of interest on the way to the destination location to meet personal desires of the user (Upparapalli [0008], [0012]).
	Ellenby does not explicitly teach, however Upparapalli teaches determining the route comprises selecting the waypoint based on the goal, the waypoint being a tagged location associated with the goal (see [0026] “assembling a recommended route including POIs in the requested categories of POIs,” [0043] “a plurality of nodes N along the recommended route R”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a route including selecting waypoints based on the points of interest as taught in Upparapalli with the transportation system of Ellenby with the motivation to enable a user to travel to points of interest on the way to the destination location to meet personal desires of the user (Upparapalli [0008], [0012]).
	Regarding Claim 3, Ellenby and Upparapalli teach the limitations of claim 2 as discussed above.  Ellenby does not explicitly teach, however Upparapalli teaches wherein the tagged location is at least one of: a location corresponding to a defined scenery; a location corresponding to a point of interest; or a location corresponding to a tourist destination (see [0012] “user requests directions to a destination. The user may also preferably requests a plurality of other information, including 
transportation routes via desired cities or POIs. The POIs are preferably provided to the user as a plurality of categories such as restaurants, historical sites, lodgings, beaches, shopping, and many other categories. The user may also preferably request intermediate points along the desired route such as ‘Auburn Hills, Mich. to San Diego Calif. via Houston, Tex.’”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein the tagged location corresponds to a defined scenery, point of interest, or tourist destination as taught in Upparapalli with the transportation system of Ellenby with the motivation to enable a user to travel to points of interest on the way to the destination location to meet personal desires of the user (Upparapalli [0008], [0012]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of Kyllmann (U.S. Patent Application Publication No. 2019/0050758).
	Ellenby teaches the limitations of claim 1 as discussed above.  Ellenby further teaches wherein the waypoint is a first waypoint of a plurality of waypoints within a geographic area (see [0052] “the user selects tourist mode and the system recalculates a route that will allow them to experience some of San Francisco's best tourist spots”).
	Ellenby does not explicitly teach, however Kyllmann teaches at least some of the plurality of waypoints representing a stop location along the route for egress and subsequent ingress of a passenger of the vehicle (see [0011] “a single vehicle traveling a certain route picking up passengers to arrive at a common destination (or distributing passengers who boarded at a common origin),” [0015] “offer ‘express’ services with stops at certain stations only. This reduces the number of intermediate stops,” [0074] “The vehicle stops only at the destination stations of the users who are now aboard the vehicle. If any there are still seats available, the vehicle can also stop at one of the remaining stations along the way to pick up another user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein waypoints represent a stop along the route for egress and subsequent ingress of a passenger of the vehicle as taught in Kyllmann with the transportation system of Ellenby with the motivation to enable a user to travel to points of interest on the way to the destination location to maximize efficiency in terms of the use of space, energy, and material resources compared with individual motorized transportation (non-shared private automobile) (Kyllmann [0008]).
	Ellenby does not explicitly teach, however Kyllmann teaches each stop location having a respective defined stop duration included in the predicted duration (see [0006] “The predefined 
maximum waiting time does not need to be the same for all users,” [0023] “total average journey time (waiting time+journey time) for all passengers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein each stop has a predefined maximum waiting time as taught in Kyllmann with the transportation system of Ellenby with the motivation to minimize the total journey time for all passengers (Kyllmann [0023]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of Li (U.S. Patent Application Publication No. 2018/0260742).
	Ellenby teaches the limitations of claim 1 as discussed above.  Ellenby further teaches the method further comprises: receiving, using the communication device, weather forecast information (see [0051] “The system … would also check the weather and if any rain or other inclement weather such as excessive heat or cold was forecast along the route suggest an umbrella or other appropriate attire”).
	Ellenby does not explicitly teach, however Li teaches wherein the goal comprises traveling under specified weather conditions (see [0066] “the user chooses different transport approaches going to the departure station based on the weather condition,” [0065] “After the user terminal knows the weather condition, the user may arrange a transport approach which should be adopted to go to the departure station by himself based on the weather condition. For example, if it is under a thunderstorm, the user may choose a subway to go to the departure station so as to avoid that congestion may be encountered when the user travels by adopting a ground transport approach”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein the goal comprises traveling via subway under specified weather conditions as taught in Li with the transportation system of Ellenby with the motivation to enable a user to avoid congestion associated with ground transport (Li [0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of Connolly (U.S. Patent No. 8,630,800).
	Ellenby teaches the limitations of claim 8 as discussed above.  Ellenby further teaches upon a condition that the first estimated duration is greater than the target duration (when the estimated duration is greater than the maximum duration, waypoints are removed from the routes displayed to the user (see [0045] “determines if one or more of the determined combined transit times associated with the POIs is less than the determined maximum allowable transit time. If none of the combined transit times are less than the maximum allowable transit time then the flowchart branches to step 209 in which in which the system displays the quickest available transit option to the user of the system”)).
	Ellenby does not explicitly teach, however Connolly teaches wherein determining the route for the trip comprises: determining a second sequential plurality of waypoints between the starting location and the ending location corresponding to a second estimated duration for the trip, wherein at least one of: the second sequential plurality of waypoints includes fewer waypoints than the first sequential plurality of waypoints, or the second sequential plurality of waypoints includes different waypoints than the first sequential plurality of waypoints (see [0010] “Adjusting the transit time comprises decreasing a time period, and wherein one or more points of interest are removed from the second travel route in response to the decreased time period”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a second sequence of waypoints that includes fewer waypoints as taught in Connolly with the transportation system of Ellenby with the motivation to decrease the transit time (Connolly [0010]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of MacLeod (U.S. Patent Application Publication No. 2010/0094531).
	Regarding Claim 18, Ellenby teaches the limitations of claim 14 as discussed above.  Ellenby does not explicitly teach, however MacLeod teaches wherein the goal comprises determining the route to share at least one characteristic of a media item to be used during the trip (see Abstract “A personalized traffic report is a relatively short, audio-visual presentation that includes an audio narrative by an announcer describing the traffic conditions along a user's selected route, synchronized with a video presentation that includes maps with animations showing the traffic conditions and a visual representation of the announcer”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation system of Ellenby a route determined to share a characteristic of a media item to be used during the trip as taught in MacLeod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a route that shares traffic conditions shown in a traffic report (a characteristic of a media item) to be used during the trip.
	Regarding Claim 19, Ellenby teaches the limitations of claim 14 as discussed above.  Ellenby does not explicitly teach, however MacLeod teaches wherein the media item comprises at least one of a song or a video (see Abstract “A personalized traffic report is a relatively short, audio-visual presentation that includes an audio narrative by an announcer describing the traffic conditions along a user's selected route, synchronized with a video presentation that includes maps with animations showing the traffic conditions and a visual representation of the announcer”).
	It would have been obvious to a person having ordinary skill in the art to include in the transportation system of Ellenby a media item comprising a video as taught in MacLeod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a media item comprising a video.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of Bortolussi (U.S. Patent Application Publication No. 2018/011299).
	Ellenby teaches the limitations of claim 14 as discussed above.  Ellenby does not explicitly teach, however Bortolussi teaches wherein the goal is associated with at least one identifier, and the waypoint comprises a tagged location within the transportation network associated with the at least one identifier (see [0076] “request recalculation of the route to visit the POI as a destination or 
waypoint”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein the request includes a goal associated with an identifier (POI) where a waypoint includes a location associated with the identifier as taught in Bortolussi with the transportation system of Ellenby with the motivation to enable a user to visit the POI (Bortolussi [0076]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Weiner (U.S. Patent Application Publication No. 2012/0132102) teaches a transportation method where a motion picture is prepared corresponding to a section of the route.
	Kobayashi (U.S. Patent Application Publication No. 2012/0136574) teaches a transportation method including a request containing latitudes and longitudes of an origin, destination and waypoint.
	Su (U.S. Patent Application Publication No. 2012/030326) teaches a transportation method including a request identifying the destination and a first waypoint distance
	Durie (U.S. Patent Application Publication No. 2017/0263120) teaches a method of synchronizing moving a representation of a vehicle along a route to correspond to the vehicle position at the time represented by playing video footage.
	Davies (U.S. Patent No. 9,756,091) teaches a method create a montage of images of scenery along a user's route which has accompanying portion(s) of music playing during the montage.
	Levy (U.S. Patent Application Publication No. 2019/0137290) teaches a transportation method where upon arriving at the pickup location, the vehicle can set a maximum wait timer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628